                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SAMUEL LOVE,
                                                                                         Case No. 18-cv-05166-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER OF DISMISSAL
                                  10     MADISON AVENUE DEVELOPMENT                      Re: Dkt. No. 30
                                         GROUP LLC, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, by his counsel, having advised the court that a settlement has been

                                  15   reached in this case, IT IS HEREBY ORDERED that this case is dismissed without

                                  16   prejudice; provided, however that if any party hereto shall certify to this court, within sixty

                                  17   days, with proof of service thereof on the opposing party, that the agreed consideration

                                  18   for said settlement has not been delivered over, the foregoing order shall stand vacated

                                  19   and this case shall forthwith be restored to the calendar to be set for trial.

                                  20          If no certification is filed, after passage of sixty days, the dismissal shall be with

                                  21   prejudice. The parties may, of course, substitute a dismissal with prejudice at any time

                                  22   during this sixty day period.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 11, 2020

                                  25                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
